DETAILED ACTION
Claims 1-6 are pending.
The Office Action is responsive to the communication filed on 5/10/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 5/10/2022, is fully responsive.  
The claim objections to claims 2-3 and 5 have been corrected and the objections have been removed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Tucker, Reg. No. 63,120, on May 19, 2022.

The application has been amended as follows: 


1. (Currently Amended) A gateway apparatus for photovoltaic power generation facilities, comprising: 
a first communication portion configured to perform short- range wireless communication with 
a photovoltaic module connection board, 
a photovoltaic inverter, 
a peripheral environment sensing apparatus, 
a power measuring apparatus, and 
an energy storage system (ESS), 
wherein the first communication portion is configured to 
receive at least peripheral environment information from the peripheral environment sensing apparatus and 
transmit at least the 
a second communication portion configured to perform wired communication or wireless communication with a remote server; and 
a control portion configured to control operations of the first communication portion and the second communication portion, 
wherein the control portion is configured to control the first communication portion to transmit the peripheral environment information, provided from the peripheral environment sensing apparatus, to the ESS.  


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Claims 1-6
Regarding claim 1, the prior art as described in the prosecution history describes:
A gateway apparatus for photovoltaic power generation facilities, comprising: 
a first communication portion configured to perform short- range wireless communication with 
a photovoltaic module connection board, 
a photovoltaic inverter, 
a peripheral environment sensing apparatus, 
a power measuring apparatus, and 
an energy storage system (ESS), 


However, regarding claim 1, the prior art as described in the prosecution history does not describe:
wherein the first communication portion is configured to 
receive at least peripheral environment information from the peripheral environment sensing apparatus and 
transmit at least the peripheral environment information to the ESS; 
a second communication portion configured to perform wired communication or wireless communication with a remote server; and 
a control portion configured to control operations of the first communication portion and the second communication portion, 
wherein the control portion is configured to control the first communication portion to transmit the peripheral environment information, provided from the peripheral environment sensing apparatus, to the ESS.  

Dependent claims 2-6 depend from independent claim 1 and are allowable for the same reasons as described above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farihah Shariff, Nasrudin Abd Rahim, Wooi Ping Hew, Zigbee-based data acquisition system for online monitoring of grid-connected photovoltaic system, Expert Systems with Applications, Volume 42, Issue 3, 2015, Pages 1730-1742 describes a wireless monitoring system for a photovoltaic system and the monitored data is available via a web application.
Xiaoli, Xu, and Wang Huan. "The Wireless Sensor Network Construction of the Photovoltaic Power System Zig Bee." Procedia Engineering 15 (2011): 2511-2515 describes a wireless sensor network for photovoltaic power systems and includes environmental monitoring, PV module monitoring, and inverter monitoring.
Belghith, Oussama Ben, and Lasaad Sbita. "Remote GSM module monitoring and Photovoltaic system control." In 2014 First International Conference on Green Energy ICGE 2014, pp. 188-192. IEEE, 2014 monitoring temperature, irradiance, voltage, current, and battery state in a PV monitoring system.
M. E. Andreoni López, F. J. Galdeano Mantiñan and M. G. Molina, "Implementation of wireless remote monitoring and control of solar photovoltaic (PV) system," 2012 Sixth IEEE/PES Transmission and Distribution: Latin America Conference and Exposition (T&D-LA), 2012, pages 1-6 describes wireless remote monitoring and control of solar photovoltaic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116